—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 19, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant admittedly received and read a notice of determination finding her ineligible to receive unemployment insurance benefits and liable for a recoverable overpayment of $1,670.25. The notification, dated May 18, 1995 and mailed May 19, 1995, specifically informed claimant that she had 30 days from its date to request a hearing to contest it (see, Labor Law § 620 [1] [a]). Accordingly, the Board’s decision finding that claimant’s request for a hearing, dated July 21, 1995, was untimely is supported by substantial evidence and must be affirmed (see, Matter of Hart [Hudacs], 199 AD2d 667).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.